Citation Nr: 1118150	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-35 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1964 to April 1968, and with the United States Navy from December 1968 to October 1970.  He served in the Republic of Vietnam while in the Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has twice previously considered this matter.  In May 2008 and July 2009 the issue was remanded to the RO, via the Appeals Management Center, for further development. 


FINDINGS OF FACT

1.  Allegations of in-service stressors related to fear of hostile military action are consistent with the facts and circumstances of the Veteran's service.

2.  Currently diagnosed PTSD is related to verified in-service stressors.


CONCLUSION OF LAW

The criteria for service connection of PTSD have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition conforming to the criteria of the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV), a medical evidence of a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in- service stressor occurred. 38 C.F.R. § 3.304(f). 

Effective July 13, 2010, the provisions regarding verification of stressors were amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  If a claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

Prior denials of benefits were based, in part, on findings that the Veteran's allegations of in-service stressors could not be verified.  He maintained that at various times during service in Vietnam, his unit came under fire from the enemy during the construction of various forward facilities.  He also asserted that he exchanged fire with the enemy at times.  Service personnel records revealed no decorations or awards denoting combat participation, and hence independent corroboration of the alleged attacks was required.  

Under the amended regulations, however, the Veteran's lay statements alone are sufficient to establish the occurrence of an in-service stressor.  Service records verify his service in Vietnam, where he was a construction equipment mechanic with the Marines.  The location and type of service he rendered is consistent with his allegations of participating in construction projects in forward areas where he could well have come under fire.  

Moreover, records indicate he participated in "operations in the Chu Lai area" in February 1966.  While what constituted "operations" is somewhat indefinite, the scope of possibilities most decidedly encompasses activity of the type he describes.

The record does reflect some contradictions in the Veteran's allegations.  He has stated he remembered specific people in his unit who were killed or wounded, and later stated that he could not remember names, or that those killed were unknown to him because they were in different units.  He has also alleged non-combat stressors, such as being beaten by drill instructors in boot camp, which are not supported by the record.  

None of the contradictions, however, directly disprove the combat related stressors he alleges, and they do not raise clear and convincing evidence under 38 C.F.R. § 3.304(f) to rebut the presumption of in-service occurrence.  There is insufficient basis upon which to question the Veteran's credibility, and an in-service combat stressor is conceded.

VA service treatment records document May and June 2003 mental health evaluations in which the VA psychologist, Dr. RG, diagnosed PTSD in accordance with the DSM-IV criteria.  While the DSM-IV is not cited directly, the standard applied is clear.  Further, Dr. RG related the diagnosis to the stressful military experiences conceded as stressors above.  This encompasses not only the requirement of a competent medical nexus, but also the medical finding of sufficiency of a stressor.  38 C.F.R. § 3.304(f)(3).  There are no contradictory opinions of record.  The diagnosis of a co-existing depressive disorder is not relevant.  Accordingly, service connection for PTSD is warranted.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


